DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment/Arguments
The amendment, filed 10/29/2021, has been entered. Claims 3-4, 8-9, 12, 20-21, and 26-27 are cancelled. Claims 1-2, 5-7, 10-11, 13-19, 22-25, and 28 are pending. The previous objection to claim 14 is withdrawn due to amendment. Applicant’s arguments have been fully considered and are persuasive. Specifically, the limitations of claim 27, indicated in the previous Office action as containing allowable subject matter, have been incorporated into the independent claim. Accordingly, the application is now in condition for allowance.

Allowable Subject Matter
Claims 1-2, 5-7, 10-11, 13-19, 22-25, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a method comprising storing a voice profile for the user device in association with the hearing profile; and during a phone call comprising audio data between the user device and another user device: determining that a voice of a user of the user device is outside a threshold of the voice profile; and in response to the determining, disabling any modifying of the audio data using the hearing profile, in conjunction with the remaining claim limitations.
Regarding claims 2, 5-7, 10-11, 13-19, 22-25, and 28: These claims are allowable due to at least their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856